IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-11378
                         Summary Calendar



JAMES E. COLLINS,

                                         Plaintiff-Appellant,

versus

STEPHEN COUNTY, TX.,
the political entity;
JAMES D. REEVES, Sheriff,
in his individual capacity,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:95-CV-128-C
                       - - - - - - - - - -
                          August 6, 1999

Before REAVLEY, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     James E. Collins, Texas prisoner #177733, appeals the

dismissal of his 42 U.S.C. § 1983 complaint after a bench trial.

Collins argues he was under arrest when Sheriff Reeves told him

to stay in the yard and that the arrest was without probable

cause or a warrant.   Collins also argues that Sheriff Reeves

violated his due process rights and falsely imprisoned him when




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-11378
                               -2-

the sheriff failed to take him before a magistrate within 48

hours of his arrest.

     We have reviewed the record and the parties’ briefs and

AFFIRM the magistrate judge’s judgment for essentially the same

reasons set forth by the magistrate judge.     Collins v. Reeves,

No. 1:95-CV-128-C (N.D. Tex. Oct. 22, 1998).

     AFFIRMED.